Exhibit 10.2

TRADEMARK LICENSE AGREEMENT

THIS TRADEMARK LICENSE AGREEMENT (“Agreement”) is entered into on June 25, 2015
and is effective as of the Effective Time (as defined in the Separation
Agreement (defined below)) by and between Eveready Battery Company, Inc., a
Delaware corporation to be converted into a Delaware limited liability company
and re-named “Edgewell Personal Care Brands, LLC” prior to the Effective Time
(“Edgewell”) and Wilkinson Sword GmbH, a German company (“WS” and, together with
Edgewell, the “Licensors”) and Energizer SpinCo, Inc., a Missouri corporation,
to be renamed “Energizer Holdings, Inc.” prior to the Effective Time
(“Energizer”).

WHEREAS, pursuant to that certain Separation and Distribution Agreement by and
between Energizer Holdings, Inc., a Missouri corporation, and Energizer, dated
as of June 25, 2015 (the “Separation Agreement”), each of the Licensors has
agreed to grant to Energizer a royalty-free, non-exclusive license to use the
Licensed Trademarks it owns during the Trademark License Term (as such terms are
defined below) and subject to the terms, provisions, and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual premises, promises, covenants,
and obligations of the parties set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Separation Agreement. In addition to terms
defined elsewhere in this Agreement, the following terms shall have the
following meanings for purposes of this Agreement:

(a) “Existing Packaging” means any packaging, including as used for existing
inventory and including cartons and other packaging used in shipping, that is
included in the EHP Assets and that bears any of the Licensed Trademarks.

(b) “Existing Promotional Materials” means those advertising, marketing, sales,
and promotional materials (including interior and exterior signage) in existence
as of the Effective Time that bear any of the Licensed Trademarks and are
included in the EHP Assets.

(c) “Licensed Trademarks” means those trademarks, service marks, trade names,
and logos identified on Exhibit A attached hereto.

2. License to Licensed Trademarks.

(a) License Grant. Subject to the applicable terms and conditions of this
Agreement, each of the Licensors hereby grants Energizer (for itself and the
beneficial use of Energizer’s Subsidiaries), and Energizer hereby accepts, a
worldwide, non-exclusive, irrevocable (except as provided in Section 3 below),
non-transferrable (except as provided in Section 4(c) below), royalty-free
license to the Licensed Trademarks owned by such Licensor, and the goodwill
associated therewith, only for the following purposes and only during the
Trademark License Term:

(i) To use the Existing Promotional Materials and to use, make, and have made
advertising, marketing, sales, and other promotional materials that are
substantially similar to Existing Promotional Materials for advertising,
marketing, sales, or promotional purposes that are substantially similar to such
purposes for which the Existing Promotional Materials were used or held for use
as of the Effective Time;



--------------------------------------------------------------------------------

(ii) To use the Existing Packaging and to use, make, and have made packaging
that is substantially similar to Existing Packaging in connection with the sale,
offer for sale, advertising, marketing, distribution, and promotion of the
existing inventory for which such Existing Packaging was used as of the
Effective Time and of products that are substantially similar to those products
for which the Existing Packaging was used or held for use as of the Effective
Time; and

(iii) To use, as the case may be, the SCHICK or WILKINSON SWORD Licensed
Trademark as a component of the name under which it does business; provided,
however, that uses of the SCHICK or WILKINSON SWORD Licensed Trademark pursuant
to this item (iii) shall be limited to uses in connection with legal documents
and other uses for which Energizer is required to use its legal name and nothing
in this item (iii) shall be deemed to grant Energizer the right to use or employ
the SCHICK or WILKINSON SWORD Licensed Trademark as a trademark or service mark
for purposes of selling, offering for sale, advertising, marketing, distribution
or promotion of products or services other than as permitted pursuant to item
(i) or (ii) above.

(b) Quality Control and Property Rights.

(i) Energizer recognizes that the Licensed Trademarks, including the associated
goodwill, have great value to the Licensors. Energizer covenants and agrees that
all uses by it of the Licensed Trademarks during the Trademark License Term,
including but not limited to all goodwill accrued by, and due to, Energizer’s
use of the Licensed Trademarks anywhere, shall inure solely to the benefit of
Licensor that owns such Licensed Trademarks.

(ii) Energizer covenants and agrees that it shall use the Licensed Trademarks
only: (A) in a manner and form designed to maintain the high quality of the
Licensed Trademarks and keeping with the image, reputation and goodwill
symbolized by and associated with the Licensed Trademarks as of the Effective
Time; (B) in a form and manner that is consistent with the use of the Licensed
Trademarks in connection with the EHP Business as of the Effective Time; (C) in
a manner and form that protects the Licensors’ ownership interests therein; and
(D) in a manner and form that complies with all applicable federal, state, local
and foreign laws, rules and regulations.

(iii) In order to ensure that Energizer complies with the quality standards set
forth in this Section, each Licensor shall have the right, at any time and from
time to time to request upon reasonable notice to Energizer, and Energizer shall
provide, full and open access at reasonable times to the facilities at which
Energizer manufactures, processes, or

 

2



--------------------------------------------------------------------------------

warehouses products bearing the Licensed Trademarks owned by such Licensor in
order to verify that the quality of products bearing such Licensed Trademarks is
consistent with the standards imposed by this Agreement.

(iv) In the event a Licensor determines that any promotional materials or
packaging licensed for use under this Agreement bearing any Licensed Trademark
it owns, or any products sold or offered for sale in any such packaging or
advertised, marketed, or promoted using any such promotional materials fall
below such Licensor’s quality standards as set forth in Section 2(b)(ii) above,
such Licensor may notify Energizer thereof in writing, providing Energizer with
an explanation as to how such promotional materials, packaging, or products fail
to conform to such standards and Energizer shall change such promotional
materials, packaging, or products to conform thereto within a commercially
reasonable time.

(v) Energizer, during the Term of this Agreement, in all public uses of the
Licensed Trademarks, where commercially practicable and possible, will use its
best efforts to indicate that the Licensed Trademarks are owned by Edgewell or
WS, as applicable; provided, however, that Energizer shall have no obligation to
modify any Existing Packaging or Existing Promotional Materials, except to the
extent necessary to comply with notice obligations under the Separation
Agreement.

(vi) Energizer acknowledges, understands and agrees that, it shall not knowingly
perform, do, or cause any act to be done, or fail to take any action, during or
after the Trademark License Term, or assist any third party in performing, doing
and/or causing any act to be done, that Energizer knows or would reasonably
expect to be detrimental to, injure or impair in any way or to any degree:
(A) any of the Licensed Trademarks; (B) any applications for registration or
registrations therefor; (C) the respective goodwill related to any of the
Licensed Trademarks; (D) the federal, state or common law and other rights of a
Licensor in or to any of the Licensed Trademarks it owns; (E) a Licensor’s
right, title, interest, and ownership in and to any of the Licensed Trademarks
it owns; or (F) the validity and enforceability of the any of the foregoing.

(vii) All rights in the Licensed Trademarks other than those specifically
granted to Energizer pursuant to this Agreement are expressly reserved by
Edgewell or WS, as applicable.

3. Term and Termination.

(a) Termination Prior to the Effective Time. This Agreement shall terminate and
be of no force and effect if the Separation Agreement terminates prior to the
Effective Time. In the event of any termination of this Agreement prior to the
Effective Time, no party (or any of its directors or officers) shall have any
Liability or further obligation to any other party with respect to this
Agreement.

(b) Trademark License Term. If this Agreement does not terminate prior to the
Effective Time, then this Agreement shall terminate two (2) years after the
Effective Time, unless sooner terminated pursuant to this Section 3 (the
“Trademark License Term”).

 

3



--------------------------------------------------------------------------------

(c) Termination Upon Breach. Energizer’s license to use a Licensed Trademark
shall terminate thirty (30) days after its receipt of written notice from the
Licensor that owns such Licensed Trademark of Energizer’s breach of any material
term of this Agreement applicable to such Licensed Trademark, unless Energizer
cures such breach and notifies such Licensor in writing of such cure during such
thirty (30) day period. Energizer’s license to use any other Licensed Trademarks
shall survive any such termination of Energizer’s right to use a Licensed
Trademark until such license otherwise terminates in accordance with this
Agreement. If Energizer’s license to a Licensed Trademark terminates in
accordance with this Section 3(c), then upon any such termination, Energizer
shall immediately cease any and all use of such Licensed Trademark and, subject
to the exceptions set forth in Section 3(g) below, Energizer shall have no
further right to use such Licensed Trademark anywhere, in any way, or for any
purpose.

(d) Termination for Convenience. Energizer may terminate its license to use any
of the Licensed Trademarks at any time, upon thirty (30) days’ prior written
notice of such termination to Licensors.

(e) Effect of Termination. Subject to Sections 3(f) and 3(g) below, upon
termination of this Agreement or earlier expiration or termination of
Energizer’s license to use all of the Licensed Trademarks, Energizer shall cease
any and all use of the Licensed Trademarks and Energizer shall have no further
right to use the Licensed Trademarks anywhere, in any way, or for any purpose,
except as otherwise agreed by the parties. The provisions of Sections 1,
2.(b)(vi), 3(f), 3(g), 5, 6 and 7 shall survive any termination or expiration of
this Agreement.

(f) Sell-Off Period. If (or to the extent) Energizer’s license to use any
Licensed Trademarks terminates pursuant to Section 3(b) upon expiration of the
two (2) year period beginning on the Effective Time, then Energizer may continue
to distribute, offer to sell, and sell goods (including goods in Existing
Packaging) that were in existence as of the Effective Time, included in the EHP
Assets and bear any such Licensed Trademark for an additional one (1) year
following expiration of the Trademark License Term (or until the earlier Change
in Control of Energizer) (the “Sell-Off Period”); provided that all of the
provisions of this Agreement applicable to Energizer’s use of any such Licensed
Trademarks shall apply during such Sell-Off Period and Energizer’s right to use
any such Licensed Trademarks shall be subject to Energizer’s continued
compliance with such terms during the Sell-Off Period; and provided further,
however, that there shall be no Sell-Off Period if there has been a Change in
Control prior to expiration of the two (2) year period beginning on the
Effective Time.

(g) Continuing Rights in Licensed Trademarks. Notwithstanding expiration or
termination of the Trademark License Term for any reason, Energizer may continue
to use the Licensed Trademarks: (i) in connection with making factual and
accurate reference in a non-prominent manner that it was formerly affiliated
with Edgewell or WS, (ii) in a manner that would constitute “fair use” under
applicable law if any unaffiliated third party made such use or would otherwise
be legally permissible for any unaffiliated third party without the consent
Edgewell or WS, as applicable, (iii) in connection with publicly displaying
materials in existence as of the Effective Time and during the Term of the
License Agreement that are included in Energizer Assets and that bear any
Licensed Trademarks for archival purposes or historical purposes (such as in a
museum or museum-like display), (iv) making references in internal historical,
corporate, and tax records, or (v) as otherwise provided in the Separation
Agreement.

 

4



--------------------------------------------------------------------------------

4. Use by Subsidiaries/Assignment.

(a) Same Rights. Any Subsidiary of Energizer shall have the same right to use
and exploit the Licensed Trademarks as Energizer. Each such Subsidiary that
exercises such right shall be bound by, and shall comply with all of the terms
and conditions of, this Agreement as though it were “Energizer”, hereunder, but
Energizer, as applicable, shall at all times remain responsible for all use or
other exploitation of the Licensed Trademarks, under this Agreement by such
Subsidiary.

(b) Change in Subsidiary Status. If at any time a prior Subsidiary of Energizer
no longer meets the definition of a Subsidiary of Energizer or should cease to
exist, such prior Subsidiary shall cease to have the right to use or exploit
such Licensed Trademarks.

(c) Assignment. Energizer shall not assign or otherwise transfer, by operation
of law or otherwise, this Agreement or any of its rights under this Agreement to
a Third Party without the prior, written consent of Licensors and any such
assignment without such prior written consent shall be null and void; provided,
however, that that no such consent shall be required for the assignment of
Energizer’s rights and obligations under this Agreement if: (a) Energizer (or
any of its successors or permitted assigns) (i) shall consolidate with or merge
into any other Person and shall not be the continuing or surviving Business
Entity of such consolidation or merger or (ii) shall transfer all or
substantially all of its properties and/or Assets to any Person, and (b) in any
such case, the resulting, surviving or assignee Person expressly assumes all of
the obligations of Energizer (or its successors or permitted assigns, as
applicable) under this Agreement. No assignment permitted by this Section 4(c)
shall release Energizer from liability for the full performance of its
obligations under this Agreement. Each Licensor may freely assign its rights and
obligations under this Agreement; provided, however, for the avoidance of doubt,
any assignment by a Licensor of its rights in the Licensed Trademarks it owns
shall be subject to the license granted to Energizer under this Agreement.

5. Representations and Warranties; Certain Disclaimers; Limitation of Liability.

(a) Corporate Authority; Enforceability. Energizer, on one hand, and Edgewell
and WS, on the other hand, each hereby represents and warrants to the other
that: (i) it has (or they have) the requisite corporate or other power and
authority and has taken (or have taken) all corporate or other action necessary
in order to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby and (ii) this Agreement has been duly executed
and delivered by it (or them) and constitutes a valid and binding agreement of
it (or them) enforceable in accordance with the terms hereof.

(b) Energizer Acknowledgement. ENERGIZER (ON BEHALF OF ITSELF AND EACH MEMBER OF
THE EHP GROUP) ACKNOWLEDGES AND AGREES THAT: (i) NO MEMBER OF THE EPC GROUP IS
MAKING IN THIS AGREEMENT (OR ANY OTHER AGREEMENT CONTEMPLATED BY THIS AGREEMENT
OR OTHERWISE) ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO THE

 

5



--------------------------------------------------------------------------------

CONDITION, QUALITY, MERCHANTABILITY OR FITNESS OF, THE FREEDOM FROM ANY SECURITY
INTEREST OF, THE VALUE OF, OR OTHERWISE WITH RESPECT TO, ANY LICENSED
TRADEMARKS; (ii) ALL LICENSED TRADEMARKS SHALL BE LICENSED ON AN “AS IS,” “WHERE
IS” BASIS; AND (iii) ENERGIZER AND ITS AFFILIATES SHALL BEAR THE ECONOMIC AND
LEGAL RISKS THAT ANY LICENSE SHALL PROVE TO BE INSUFFICIENT TO VEST IN IT THE
RIGHTS AND LICENSES PURPORTED TO BE GRANTED HEREUNDER.

(c) LIMITATION ON LIABILITY. IN NO EVENT SHALL EDGEWELL, WP, ENERGIZER, OR ANY
OTHER MEMBER OF THE EPC GROUP OR EHP GROUP HAVE ANY LIABILITY TO THE OTHER OR TO
ANY OTHER MEMBER OF THE EPC GROUP, THE EHP GROUP, OR TO ANY OTHER EPC INDEMNITEE
OR EHP INDEMNITEE, AS APPLICABLE, UNDER THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION ARISING FROM ENERGIZER’S (OR ANY EHP GROUP MEMBERS’) USE OF LICENSED
TRADEMARKS UNDER THIS AGREEMENT, FOR ANY SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES,
WHETHER OR NOT CAUSED BY OR RESULTING FROM NEGLIGENCE OR BREACH OF OBLIGATIONS
HEREUNDER AND WHETHER OR NOT INFORMED OF THE POSSIBILITY OF THE EXISTENCE OF
SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS SECTION 5(C) SHALL
NOT LIMIT ENERGIZER’S INDEMNIFICATION OBLIGATIONS HEREUNDER WITH RESPECT TO ANY
LIABILITY ANY EPC INDEMNIFIED PARTY MAY HAVE TO ANY THIRD PARTY FOR ANY SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES.

6. Indemnification.

(a) By Energizer. Energizer agrees to indemnify, defend and hold harmless the
EPC Indemnitees from and against any and all Liabilities arising from or
relating to (i) use by Energizer or any of its Subsidiaries or sublicensees of
the Licensed Trademarks in breach of this Agreement or (ii) sale, offer for
sale, use, distribution, advertising, marketing, or promotion by Energizer or
any of its Subsidiaries of any products or services bearing or under any of the
Licensed Trademarks. Notwithstanding the foregoing, Energizer shall have no
obligation to indemnify, defend or hold harmless the EPC Indemnitees from and
against any Liabilities arising from or relating to any claim that Energizer’s
use of any Licensed Trademark in a manner permitted under this Agreement
infringes, misappropriates, or otherwise violates any third party’s intellectual
property rights; provided, however, that in the event of any such claim,
Energizer shall use its commercially reasonable best efforts to cease any such
allegedly infringing use immediately upon the written request of the Licensor
that owns such Licensed Trademark.

(b) Indemnification Procedures. The provisions of the Separation and
Distribution Agreement shall govern claims for indemnification under this
Agreement; provided that, for purposes of this Section 6(b), in the event of any
conflict between the provisions of the Separation and Distribution Agreement and
this Section 6, the provisions of this Agreement shall control.

 

6



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Entire Agreement; Coordination with Ancillary Agreements. This Agreement and
the Exhibit hereto, together with the documents expressly referenced herein
(including the Separation Agreement), constitutes the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior written and oral and all contemporaneous oral agreements
and understandings with respect to the subject matter hereof. In the event of
any conflict or inconsistency between the provisions of this Agreement and the
provisions of the Separation Agreement or any other Ancillary Agreement, the
provisions of this Agreement shall control over the inconsistent provisions of
this Agreement as to matters specifically addressed in this Agreement. For the
avoidance of doubt, the TMA shall govern all matters (including any indemnities
and payments among the parties and each other member of their respective Groups
and the allocation of any rights and obligations pursuant to agreements entered
into with Third Parties) relating to Taxes or otherwise specifically addressed
in the TMA.

(b) Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties and their respective successors and permitted assigns.

(c) Amendment; Waivers. No change or amendment may be made to this Agreement
except by an instrument in writing signed on behalf of both of the parties.
Either party may, at any time, waive compliance by the other with any of the
agreements, covenants or conditions contained herein. Any such waiver shall be
valid only if set forth in an instrument in writing signed by the party to be
bound thereby. No failure or delay on the part of either party in the exercise
of any right hereunder shall impair such right or be construed to be a waiver
of, or acquiescence in, any breach of any representation, warranty, covenant or
agreement contained herein, nor shall any single or partial exercise of any such
right preclude other or further exercise thereof or of any other right.

(d) Notices. All notices shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by electronic mail transmission (return
receipt requested) or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 8(d)):

If to Edgewell, to:

Edgewell Personal Care Brands, LLC

1350 Timberlake Manor Parkway, Suite 300

Chesterfield, Missouri 63017

Attn: Chief Executive Officer

With a copy to: Edgewell Personal Care Company

6 Research Drive

Shelton, Connecticut 06484

Attn: Legal Department / General Counsel

Email: manish.shanbhag@edgewell.com

 

7



--------------------------------------------------------------------------------

If to WS, to:

Wilkinson Sword GmbH

Schützenstraße 110

42659 Solingen

Attn: Horst Pollmeier

Facsimile: 49-212-405655

Email: Horst.Pollmeier@Edgewell.com

If to Energizer to:

Energizer Holdings, Inc.

533 Maryville University Drive

St. Louis, Missouri 63141

Attn: Emily K. Boss Email: Kelly.Boss@energizer.com

Any party may, by notice to the other party, change the address and contact
person to which any such notices are to be given.

(e) Counterparts. This Agreement, including the Exhibit hereto, may be executed
in multiple counterparts, each of which when executed shall be deemed to be an
original but all of which together shall constitute one and the same agreement.

(f) Signatures and Delivery. Each of Edgewell, WS, and Energizer acknowledges
that it may execute this Agreement by manual, stamp or mechanical signature, and
that delivery of an executed counterpart of a signature page to this Agreement
(whether executed by manual, stamp or mechanical signature) by facsimile or by
email in portable document format (PDF) shall be effective as delivery of such
executed counterpart of this Agreement. Each of Edgewell, WS, and Energizer
expressly adopts and confirms a stamp or mechanical signature (regardless of
whether delivered in person, by mail, by courier, by facsimile or by email in
portable document format (PDF)) made in its respective name as if it were a
manual signature delivered in person, agrees that it shall not assert that any
such signature or delivery is not adequate to bind it to the same extent as if
it were signed manually and delivered in person and agrees that, at the
reasonable request of the other party at any time, it shall as promptly as
reasonably practicable cause this Agreement to be manually executed (any such
execution to be as of the date of the initial date hereof) and delivered in
person, by mail or by courier.

(g) Severability. If any provision of this Agreement or the application thereof
to any person or circumstance is determined by a court of competent jurisdiction
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement, or the application of such term or provision to persons or
circumstances or in jurisdictions other than those as to which it has been
determined to be invalid, illegal or unenforceable, and the parties shall use
their commercially reasonable efforts to substitute one or more valid, legal and
enforceable terms or provisions into this Agreement

 

8



--------------------------------------------------------------------------------

which, insofar as practicable, implement the purposes and intent of the
parties. Any term or provision of this Agreement held invalid or unenforceable
only in part, degree or within certain jurisdictions shall remain in full force
and effect to the extent not held invalid or unenforceable to the extent
consistent with the intent of the parties as reflected by this Agreement. To the
extent permitted by applicable law, each party waives any term or provision of
law which renders any term or provision of this Agreement to be invalid, illegal
or unenforceable in any respect.

(h) Governing Law. This Agreement (and any claims or disputes arising out of or
related hereto or to the transactions contemplated hereby or to the inducement
of any party to enter herein, whether for breach of contract, tortious conduct
or otherwise and whether predicated on common law, statute or otherwise) shall
be governed by and construed and interpreted in accordance with the laws of the
State of Missouri irrespective of the choice of laws principles of the State of
Missouri, including all matters of validity, construction, effect,
enforceability, performance and remedies.

(i) Dispute Resolution. In the event of any controversy, dispute or claim (a
“Dispute”) arising out of or relating to any party’s rights or obligations under
this Agreement (whether arising in contract, tort or otherwise) shall be
resolved in accordance with the dispute resolution process in the Separation
Agreement, which shall be the sole and exclusive procedures for the resolution
of any such Dispute unless otherwise specified herein or in the Separation
Agreement.

(j) Independent Contractors. The parties each acknowledge that they are separate
entities, each of which has entered into this Agreement for independent business
reasons. The relationships of the parties hereunder are those of independent
contractors and nothing contained herein shall be deemed to create a joint
venture, partnership or any other relationship.

(k) Interpretation. In this Agreement, (i) words in the singular shall be held
to include the plural and vice versa and words of one gender shall be held to
include the other genders as the context requires; (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Exhibits hereto) and not to any particular provision of this Agreement;
(iii) the word “including” and words of similar import when used in this
Agreement means “including, without limitation,”; and (iv) all definitions set
forth herein will be deemed applicable whether the words defined are used herein
in the singular or the plural.

(l) Further Assurances. Each party hereto shall take, or cause to be taken, any
and all reasonable actions, including the execution, acknowledgment, filing and
delivery of any and all documents and instruments that any other party hereto
may reasonably request in order to effect the intent and purpose of this
Agreement and the transactions contemplated hereby.

(m) Mutual Drafting. This Agreement shall be deemed to be the joint work product
of the parties and any rule of construction that a document shall be interpreted
or construed against a drafter of such document shall not be applicable.

 

9



--------------------------------------------------------------------------------

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.

 

Eveready Battery Company, Inc. (to be re-named Edgewell Personal Care Brands,
LLC) By:

/s/ Mark S. LaVigne

Name: Mark S. LaVigne Title: Vice President, General Counsel and Secretary
Wilkinson Sword GmbH By:

/s/ Robin Vauth

Name: Robin Vauth Title: Managing Director / Geschäftsführer By:

/s/ Horst Pollmeister

Name: Horst Pollmeister Title: Proxy Holder / Prokurist Energizer SpinCo, Inc.
(to be re-named Energizer Holdings, Inc.) By:

/s/ Mark S. LaVigne

Name: Mark S. LaVigne Title: Vice President, Chief Operating Officer and
Secretary

 

11



--------------------------------------------------------------------------------

EXHIBIT A

SCHICK

WILKINSON SWORD